Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s response to restriction filed on 02/10/2021 is entered.  Applicant elected Group I, claims 31-43 directed to the method of increasing a level of an IL-6 or TNF-a cytokine using nucleic acid SEQ ID NO: 2 and prebiotic compound, without traverse. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/11/2020 and 12 /15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.
Examiner's amendment
4	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with and David Mata and Prashant Girinath on 03/09/2021 and the application has been amended as follows:

Claims 38 and 44-50 are cancelled.

31. (Currently amended) A method of increasing a level of an IL-6 or TNF-α cytokine in a subject in need thereof, comprising administering to said subject a pharmaceutical composition that comprises: (a) a bacteria strain of the species Enterococcus gallinarum that comprises a 16s rRNA gene sequence with at least 99.5% sequence identity to the polynucleotide of SEQ ID NO: 2, wherein said sequence identity is determined by the Smith- Waterman homology search algorithm using an affine gap search with a gap open penalty of 12 and a gap extension penalty of 2, and a BLOSUM matrix of 62, and (b) a prebiotic compound, wherein said administering is sufficient to 
Reasons for Allowance

5.	The following is an examiner's statement of reasons for allowance:
The claimed method  of increasing a level of an IL-6 or TNF-α cytokine in a subject by administering  Enterococcus gallinarum (MRX 518) consensus sequence with at least  99.5% sequence identity SEQ ID NO: 2 ( Specification, para # 0038) of the instant application is novel and nonobvious. The specification in Example 4 teaches said Enterococcus gallinarum (MRX 518) SEQ ID NO: 2 induces IL6 and TNF-α cytokine (FIGS. 4a-d). The addition of MRX518 alone leads to a substantial increase in the level of cytokines IL-6 and TNF-.α compared to the negative control (FIGS. 4a and c) and therefore induces said cytokines when administered. The claimed method has not been disclosed or studied in the prior art and the specification meets 35 U.S.C. 112, first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification also sets forth the best mode to carry out the invention. The claims also meet 35 U.S.C. 112, second paragraph, requirements because the claims point out and distinctly claim the invention.
Conclusion
6.	Claims 31-37 and 39-43 are allowed and numbered as 1-12 respectively.
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)